                Case 20-33353 Document 23 Filed in TXSB on 07/01/20 Page 1 of 4



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              §
    In re:                                                    §    Chapter 11
                                                              §
    NPC INTERNATIONAL, INC., et al.,1                         §    Case No. 20-33353 (DRJ)
                                                              §
                                                              §    (Joint Administration Requested)
                          Debtors.                            §
                                                              §

                     NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that the undersigned appears as counsel on behalf of Pizza Hut,

LLC (“Pizza Hut”), files this Notice of Appearance and Request for Notices (the “Notice”), and

requests that all notices given or required to be given and all papers served or required to be served by

U.S. Mail and by email in the above-captioned cases be given to and served upon:

                                                Charles R. Gibbs
                                                    Eric Seitz
                                                 Jane A. Gerber
                                        McDermott Will & Emery LLP
                                      2501 North Harwood Street, Suite 1900
                                             Dallas, TX 75201-1664
                                                 (214) 295-8000
                                               crgibbs@mwe.com
                                                eseitz@mwe.com
                                              jagerber@mwe.com

                                                          -and-

                                                 Nathan F. Coco
                                          McDermott Will & Emery LLP
                                                Two Allen Center
                                           1200 Smith Street, Suite 1600
                                             Houston, TX 77002-4403

1
    The Debtors in these chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
    numbers, are: NPC International, Inc. (7298); NPC Restaurant Holdings I LLC (0595); NPC Restaurant Holdings II
    LLC (0595); NPC Holdings, Inc. (6451); NPC International Holdings, LLC (8234); NPC Restaurant Holdings, LLC
    (9045); NPC Operating Company B, Inc. (6498); and NPC Quality Burgers, Inc. (6457). The Debtors’ corporate
    headquarters and service address is 4200 W. 115th Street, Suite 200, Leawood, KS 66211.
            Case 20-33353 Document 23 Filed in TXSB on 07/01/20 Page 2 of 4



                                             (713) 653-1700
                                            ncoco@mwe.com


       PLEASE TAKE FURTHER NOTICE that this Notice encompasses all notices, copies and

pleadings referred to in section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”)

and in Rules 2002, 3017, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), including, without limitation, notices of any orders, motions, demands,

complaints, petitions, pleadings, plans of reorganization, disclosure statements, requests, or

applications, and any other documents brought before this Court in this case, whether formal or

informal, written or oral, or transmitted or conveyed by mail, delivery, telephone, telex or otherwise

which affect or seek to affect the above cases.

       PLEASE TAKE FURTHER NOTICE that neither this Notice nor any prior or later

appearance shall be deemed or construed to be a waiver of rights of Pizza Hut to (i) have final orders

in noncore matters only after de novo review by a district judge, (ii) a trial by jury in any proceedings

so triable in these cases or in any case, controversy, or proceeding related to these cases, (iii) have the

District Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal,

or (iv) any rights, claims, actions, defenses, setoffs or recoupments, under agreements, to which Pizza

Hut is or may be entitled, in law, in equity, or otherwise, all of which rights, claims, actions, defenses,

setoffs, and recoupments are expressly reserved.



                             [Remainder of Page Intentionally Left Blank]




                                                    2
   Case 20-33353 Document 23 Filed in TXSB on 07/01/20 Page 3 of 4




Dated: July 1, 2020                 Respectfully submitted,

                                    MCDERMOTT WILL & EMERY LLP

                                    /s/ Charles R. Gibbs
                                    Charles R. Gibbs
                                    Texas State Bar No. 7846300
                                    Eric Seitz
                                    Texas State Bar No. 24067863
                                    Jane A. Gerber
                                    Texas State Bar No. 24092416
                                    2501 North Harwood Street, Suite 1900
                                    Dallas, TX 75201-1664
                                    Telephone: (214) 295-8000
                                    Facsimile: (972) 232-3098
                                    Email: crgibbs@mwe.com
                                            eseitz@mwe.com
                                            jagerber@mwe.com

                                    -and-

                                    Nathan F. Coco
                                    Texas State Bar No. 24091122
                                    Two Allen Center
                                    1200 Smith Street, Suite 1600
                                    Houston, TX 77002-4403
                                    Telephone: (713) 653-1700
                                    Facsimile: (972) 232-3098
                                    Email: ncoco@mwe.com

                                    Counsel to Pizza Hut, LLC




                                3
           Case 20-33353 Document 23 Filed in TXSB on 07/01/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I certify that on July 1, 2020, I caused a copy of the foregoing document to be served by the
Electronic Case Filing System for the United States Bankruptcy Court for the Southern District of
Texas.

                                                      /s/ Charles R. Gibbs
                                                      Charles R. Gibbs




                                                  4
